Citation Nr: 0032578	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  00-08 792	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 1941 to 
November 1945 and from September 1950 to April 1952.  The 
claimant is an attorney who represented the veteran before 
the VA and the United States Court of Appeals for Veterans 
Claims (Court) with respect to various claims for veterans' 
benefits.

This claim was previously before the Board of Veterans' 
Appeals (Board) in May 2000.  The attorney perfected a timely 
appeal of the May 2000 decision to the United States Court of 
Appeals for Veterans Claims (Court).  By order dated in 
September 2000, the Court vacated the Board's decision, and 
remanded the claim to the Board in accordance with a Motion 
for Remand, filed by the Secretary of VA and unopposed by the 
claimant.  The Court did not retain jurisdiction over the 
matter.

By decision of November 27, 2000, the Board remanded the case 
to the RO for de novo review.


VACATUR

In Scates v. Gober, 14 Vet. App. 62 (2000), the United States 
Court of Appeals for Veterans Claims (Court) held that 

[A]ll issues involving entitlement or 
eligibility for attorney fees under 
direct-payment contingency-fee 
agreements, as contrasted with the issues 
of reasonableness and excessiveness, must 
first be addressed by the RO in 
accordance with the normal adjudication 
procedures and cannot be the subject of 
sua sponte or other original (on motion) 
[Board of Veterans' Appeals] review.  
Scates, at 65.

The Board may vacate a decision when a veteran or intervenor 
is denied due process of law.  38 U.S.C.A. § 7104(a) (West 
Supp. 2000); 38 C.F.R. §§ 20.904 (2000).  In this case, 
because the Board lacked jurisdiction over the case, we 
improperly remanded it in November 2000.  lacked jurisdiction 
to the attorney had already filed a notice of appeal with the 
Court when the Board's August 29, 2000 decision was issued, 
the Board lacked jurisdiction to issue the decision.  Absent 
jurisdiction, the Board's decision cannot have binding legal 
effect.  38 U.S.C.A. § 7104 (West Supp. 2000).  Accordingly, 
the decision promulgated on November 27, 2000, must be 
vacated in its entirety.


DISMISSAL

Additionally, because this case is the same type of case as 
Scates, and because Court has vacated the original decision, 
the Board must dismiss the matter of direct-payment fee 
eligibility as referred to the Board by the RO for want of 
original jurisdiction to decide eligibility for direct 
payment of a withheld contingency fee under 38 U.S.C.A. § 
5904(d).  The matter before the Board is therefore dismissed.


ORDER

The November 27, 2000, decision of the Board is vacated.

The matter before the Board is dismissed.




		
	V. L. Jordan
Veterans Law Judge,
 Board of Veterans' Appeals


 



